Per Curiam.  Statute of Limitations : Infancy: Trusts. This is a suit by the heirs of Watson to set .aside a deed made in the course of administration by the executors of his estate, upon the ground that one of the executors had caused the lands to be purchased with his means for the benefit of his wife. The defense made by the wife’s heirs was the statute of limitations. The sale was made' in 1869, and the executors were discharged in 1873. The plaintiffs sought to evade the force of the statute of limitations by the fact of their minority until within three years of the institution of the suit, which was-begun in 1883. The ancestor, whose estate the executors administered, died in September, 1861 — more than twenty-one years before the institution of the suit. The complaint alleges that the ancestor died, leaving the plaintiffs him surviving. The youngest child was, therefore, past twenty-one when this suit was brought,, but as the youngest child was a female, and came of age at eighteen, the suit was not brought within three years after' reaching her majority. Only one witness testified to the fact of the plaintiffs’ ages, and he did not undertake to give more than an approximate estimate of the age of each. Moreover, it is shown that his estimates are of but little value. He gives the date of the marriage of Mrs. French in the same same general way that he testified to the other dates, as being about i860 or 1861; when-the will under which the plaintiffs claim shows that she was married at the time it was executed in 1859; and the date of the birth of the youngest child must be placed more than nine months after the death of her father to reach the witness’ lowest estimate of her.age. The affirmative showing of non-age is required of the plaintiffs to bring them within the exception to the statute of limitations. There is little doubt, from the affluent circumstances of the ancestor and the intelligence of the members of the family, that the exact ages of the plaintiffs could have been readily established. The burden was upon the plaintiffs to do that. We will not disturb rights that have remained so long unquestioned upon mere conjectures as to age. Every question of law mooted by the appellant was determined adversely to their contention in the case of McGauhey v. Brown, 46 Ark., 25, and the judgment will be affirmed.